REHEARING. (JuJy 7, 1900.)
Per Curiam :
A rehearing in this case was ordered because we assumed that a certain finding copied in the record was part of the same. It now appears that after the finding had been filed a motion to strike out the fourteenth finding was made and sustained. That finding was to the effect that the conduct of John J. Bartel toward his wife was such as to render a separation necessary for the health and happiness of the wife. Although the motion was sustained, the find*693ing was allowed to remain in the record, and the fact that it was printed there, as well as the further fact that counsel in their printed brief and argument assumed it to be a part of the record, led us to the same assumption, and to overlook the correction made in the manuscript brief filed after the oral argument.
The absence of the finding, however, does not invalidate the post-nuptial contract, nor warrant a change in the ultimate decision of the case. The specific finding that the husband and wife were incompatible, and that a separation was necessary to the health and happiness of the wife, was cited to show that the separation was not collusive, or fraudulent, or violative of public policy. We did not hinge the decision, however, on this finding, as a reading of the testimony sufficiently shows the absence of collusion and fraud in the separation, as well as in the agreement for the division of property; and this is sufficient to sustain the general finding. A separation between the parties had been fully decided upon, and the agreement which was “ made contemplated and was followed by an immediate separation. The facts show, and the court found, that the adjustment of the property rights under the agreement was fair, reasonable, and just, and it was held in Randall v. Randall, 37 Mich. 563, and other cases cited in the former opinion, that when a separation “has been fully decided upon, and the articles contemplate a suitable provision for the wife and children, or an equitable and suitable division of the property the benefits of which both have enjoyed during coverture, no principle of public policy is disturbed by them.”
We are satisfied with the views taken and already expressed as to the stipulation that the husband should stay away from his wife’s place and not molest her *694or trespass on her premises, and as to the understanding had between them with reference to a divorce. In our view, the separation agreement does not violate public policy; but if for some reason it did, the fact that the husband had accepted the benefits of an agreement which fairly and equitably divided the property, and which was fully executed, would preclude him from setting it aside or recovering property disposed of under its provisions.
The judgment of affirmance will not be disturbed.